Citation Nr: 9922616	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  94-12 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral spine disorder during the appeal period. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho 
that denied the veteran's claim for an increased evaluation 
for his service-connected lumbosacral strain.  A notice of 
disagreement was received in July 1993.  A statement of the 
case was issued in August 1993.  A substantive appeal was 
received from the veteran in August 1993.  A hearing was held 
before a member of the Board at the RO in April 1994. 

This matter was remanded by the Board to the RO in April 
1996, and in a rating action of May 1997 the RO assigned a 20 
percent rating from July 23, 1996 (previously evaluated as 10 
percent disabling and now characterized as a postoperative 
lumbosacral strain).  In late May 1997 the veteran filed a 
notice of disagreement regarding the effective date for the 
20 percent evaluation assigned.  A statement of the case on 
that issue was furnished in July 1997.  The veteran's 
representative's October 1997 brief has been construed to be 
a substantive appeal on the issue of an earlier effective 
date for the 20 percent rating.  Therefore, the issue becomes 
as stated on the front page of this decision.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In October 1997 and again in February 1999, this matter was 
remanded to the RO for further development.



FINDINGS OF FACT

1.  Evidence dated on June 25, 1993, when reviewed with 
subsequent evidence of record, demonstrates that the 
veteran's service-connected lumbosacral strain was manifested 
by a moderate limitation of motion on that date. 

2.  Prior to June 25, 1993, the veteran's lumbosacral strain 
was manifested by pain.  

3.  The veteran's postoperative lumbosacral strain from July 
6, 1996 is manifested by pain which contributes to a severe 
limitation of low back motion; this disability is also 
manifested by disc bulges.   


CONCLUSIONS OF LAW

1.  From the date of the claim for increase up until June 25, 
1993, a 10 percent disability evaluation was appropriate for 
the service-connected lumbosacral strain.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (1998).

2.  The criteria for a 20 percent evaluation, but not more, 
for the service-connected lumbosacral strain have been met, 
effective June 25, 1993.  38 U.S.C.A. §§ 1155, 5110 (West 
1991); 38 C.F.R. §§ 3.400(o); 4.71a, Diagnostic Code 5292 
(1998).

3.  The criteria for an evaluation of 40 percent, but not 
more, for the veteran's service connected postoperative 
lumbosacral strain has been met, effective July 23, 1996.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.400(o); 4.7, 4.71a, Diagnostic Code 5292 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction and Factual Background

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that his 
claims currently on appeal are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet.App. 78 
(1990).  With respect to these claims, all relevant evidence 
has been fully developed and, therefore, the VA's duty to 
assist the veteran has been satisfied. Id.

For historical purposes, a review of the record reflects that 
in June 1980 service connection was established for a 
lumbosacral strain by the RO and that this disability was 
assigned a rating of 10 percent.  This decision was based on 
service medical records which indicated that the veteran 
strained his back in July 1977 after lifting a heavy box and 
was seen on numerous occasions thereafter with complaints of 
low back pain, including during his separation examination.  
Further, the RO noted that the report of a contemporaneous VA 
examination showed that the veteran continued to complain of 
low back pain and that there was some tenderness to palpation 
on the right laterally and on extreme range of motion.  Range 
of motion was found to be full and X-rays negative, and the 
veteran was diagnosed with a lumbosacral strain.  

Subsequent to the currently appealed April 1993 RO decision, 
the veteran underwent a laminectomy during hospitalization 
beginning June 15, 1995 and in a February 1996 rating action, 
a total rating under 38 C.F.R. § 4.30 was assigned for the 
service-connected (now characterized as) postoperative 
lumbosacral strain from June 15, 1995 to September 1, 1995.  

Thereafter, the veteran was in an automobile accident on July 
23, 1996 and underwent a hemilaminectomy on August 15, 1996.  
In a May 1997 rating action the RO found that the July 23, 
1996 motor vehicle accident aggravated the low back disorder 
and assigned a 20 percent rating from July 23, 1996, a total 
rating under 38 C.F.R. § 4.30 from August 15, 1996 to 
November 1, 1996, and a 20 percent rating thereafter. 

The relevant evidence of record includes VA outpatient 
treatment, hospital, and examination reports, private medical 
records, and the veteran's testimony presented during a 
hearing before a member of the Board at the RO in April 1994. 

VA outpatient treatment records reveal that the veteran was 
seen in November 1992 complaining of back pain subsequent to 
moving furniture.  He complained of stiffness, having trouble 
walking, and shooting pain from the low back to the shoulder 
and down the back of the legs.  Further, the veteran noted 
that bending over and sitting made the pain worse, and he was 
assessed with having acute lower back pain secondary to 
lifting.

The report of an April 1993 VA examination notes that the 
veteran complained of increasing and constant pain of the low 
back and upper thighs, and that digging motion (he is a 
plumber) caused extreme pain.  He noted that medication taken 
for pain was not too effective.  X-rays taken in conjunction 
with the examination demonstrated some narrowing of the L4-5 
disc space.  Physical examination revealed no postural 
abnormality, no fixed deformity, and that the musculature of 
the back was relaxed, slightly obese, and soft.  Range of low 
back motion studies revealed flexion to 90 degrees, extension 
to 30 degrees, left and right lateral flexion to 40 degrees, 
and left and right rotation 35 degrees.  There was no pain on 
performing these motions.  Neurologic examination revealed 
that the deep tendon reflexes (DTRs) were equal and irregular 
and that there was no loss of slight or sharp sensation of 
the skin of the legs.  The veteran was diagnosed with a 
chronic low back strain with X-ray evidence of narrowing of 
disc space L4-5.  

Further review of the VA outpatient treatment records reveals 
that the veteran was seen on June 18, 1993 complaining of low 
back pain, particularly sciatic pain.  A history of a low 
back strain was noted, and the veteran reported that he had 
been previously told that he had an inflamed sciatic nerve.  
Physical examination revealed point tenderness about the 
right lumbosacral spine area and down the left lower 
extremity.  On June 25, 1993, the veteran was again seen on 
an outpatient basis, and again complained of low back pain, 
this time with sharp pain down the right lower extremity.  It 
was noted in this report that range of motion studies could 
not be conducted at the time due to marked pain.  His 
condition was noted to have improved after therapy, with a 
decrease in right leg pain, and a minimum increase in back 
range of motion, noted.  

Outpatient treatment records dated in July 1993 document that 
back pain was reported to be "much better" in early July 
1993, and that on July 20, 1993, examination of the back 
revealed flexion to 45 degrees and that the veteran 
complained that pain was getting worse.  X-rays taken at that 
time revealed mild degenerative disc disease with slight loss 
of disc height at L4-5 but no other significant abnormality 
of the lumbosacral spine.  About a week later the veteran was 
again seen and muscle spasms about the piriformis low back 
were noted.  In late July 1993 he presented wearing a back 
brace and TENS unit, and it was noted that he had 
questionable lumbar disc syndrome.  

In early August 1993, the veteran was seen with an increased 
range of low back motion and a decrease in pain; X-rays taken 
at that time revealed degenerative disc disease with vacuum 
disc phenomena at the L4-5 level, and that the disc was 
diffusely bulging.  X-rays also revealed a diffuse disc 
bulging at the L5-S1 level with slight rightward 
eccentricity.  The impression noted on the radiology report 
was degenerative disc disease, L4-5 and L5-S1, with probable 
central and lateral recess stenosis at L4-5.  In mid-August 
1993 he was seen after re-injuring his back while working.  
At the time he was wearing a back brace and had been 
improving.  Further complaints of low back pain are noted in 
outpatient treatment records dated in September and October 
1993.  

During the April 1994 hearing the veteran testified that he 
lacks low back range of motion, including forward, side, and 
backward motion, and that he was told that he has arthritis.  
He testified that his back condition prevented him from 
working on cars, and that walking causes back pain.  He noted 
that he has constant pain in his right leg which radiates 
from his back, and that he had been told that he would need 
back surgery in the next few years.  

VA outpatient treatment records further reflect that the 
veteran was seen in November 1994 complaining of muscle 
spasms about the right side of his back and shooting pains 
down his right extremity.  Physical examination revealed that 
the veteran was in obvious discomfort, that there was mild 
tenderness about the parispinous muscles on the right lumbar 
region, that low back flexion was limited to 30 degrees, and 
that lateral movement was limited to 10 degrees on the left 
and 30 on the right.  Neurologic examination revealed 2+ deep 
tendon reflexes in the knees and ankles.  The veteran was 
assessed with chronic low back pain and sciatica.  

A December 1994 VA outpatient treatment record notes that the 
veteran had reportedly been doing well but had a flare-up of 
low back pain two months prior with radiation to the left 
lower extremity.  The impression was chronic low back pain.  
Close to a week later the veteran was seen for acute back 
pain, and on examination he was found to have marked spasm on 
the right of his quadratus seborum, gluteus, greater 
trochanter, as well as left buttocks including gluteus and 
back.  Pressure applied to these areas produced pain.  The 
veteran was diagnosed at that time with acute back sprain, 
strain with muscular spasm.  Continued complaints of back 
pain were noted in a late December 1994 outpatient treatment 
record.  

In April 1995, he was diagnosed with sciatica secondary to a 
herniated nucleus pulposus at L4-5; the veteran reported at 
that time that he had not experienced right leg pain for the 
past month.  

In June 1995, the veteran was admitted to a VA hospital and 
underwent a magnetic resonance imaging (MRI) study of the 
lumbar spine which showed little interval change since an 
April 1995 MRI which was noted to have shown a disc extrusion 
at L4-5 with narrowing of the right L5 lateral recess.  There 
was also disc protrusion at L5-S1 with mild mass effect on 
the right S1 nerve root.  The veteran was advised of these 
findings and taken to the operating room where he underwent a 
right L4-5 hemilaminectomy with diskectomy and a right L5-S1 
hemilaminectomy with diskectomy without any complications.  
The pre and postoperative diagnoses were L4-5 herniated 
nucleus pulposus and L5-S1 herniated nucleus pulposus.  X-
rays taken in late June 1996 found that there were no 
significant changes compared to the April and June 1995 MRI 
findings.  Mild intervertebral disc space narrowing with mild 
osteophytosis was again noted at L4-5 with no acute fracture 
or malalignment.  An August 1995 outpatient treatment record 
indicates that the veteran had improved "90%" since the 
June 1995 laminectomy/diskectomy.  

Records from Saint Alphonsus Regional Medical Center (St. 
Alphonsus) indicate that on July 23, 1996 the veteran arrived 
at this facility by ambulance following a motor vehicle 
accident.  While there, he complained of, among other things, 
low back pain, and examination of the back revealed 
tenderness about T12 or L2 with no erythema or edema.  The 
relevant impression at that time was lumbar strain verses 
mild compression fracture T12, and the veteran was prescribed 
medication for pain.  X-rays taken that same day revealed 
approximately 5 millimeters of retrolisthesis L4 on L5, 
associated with disc narrowing and minimal sclerosis of the 
adjacent endplates suggesting a degenerative disc problem.  
No compression fractures were found.  It was noted that the 
slight retrolithesis L4 on L5 appeared to be a pre-existing 
condition that may have been aggravated by the motor vehicle 
accident.   

He was again seen at St. Alphonsus on July 25, 1996 and 
lumbar back pain was noted, as was the veteran's complaint of 
pain radiating down his right leg.  Physical examination of 
the back revealed a well healed scar with tenderness in that 
area, no erythema or edema decreased sensation at the L5-S1 
level on the right, normal muscle strength, and a gait that 
was a little guarded.  More medication was prescribed, and 
the veteran was diagnosed with lumbar pain with 
radiculopathy.  An MRI was scheduled to be accomplished later 
that evening.  

The report of this MRI, accomplished at the MRI Center of 
Idaho, indicates that, with respect to the L4-5 disc space, 
there were changes of the right laminectomy and that there 
was soft tissue plane distribution post laminectomy.  There 
was no evidence of recurrent disc protrusion, but there was 
mild diffuse bulging of the annulus of the L4-5 disc.  With 
regard tot he L5-S12 disc space, there also appeared to be 
diffuse bulging of the annulus, as well as postoperative 
changes in the right anterior aspect of the spinal canal.  
There was no evidence of recurrent disc protrusion, but there 
was mild diffuse bulging of the annulus.  The impression 
listed was consistent with these findings.

A computed lumbar myelogram was accomplished at St. Alphonsus 
on August 9, 1996, the findings of which resulted in an 
impression that there were positive changes after the right 
L4-5 and L5-S1 laminectomy, and that while good evidence of 
recurrent or persistent right posterior L4-5 or L5-S1 disc 
extrusion was identified on examination, discogenic etiology 
for the anatomic deformities observed could not be entirely 
excluded.  The examiner noted that there had been no change 
since the July 1996 MRI.  

In an August 10, 1996 letter, Christian G. Zimmerman, M.D. 
indicates that he examined the veteran on August 7, 1996, and 
that he found extreme tenderness on the right side of the 
veteran's back as opposed to the left.  He noted that sensory 
examination depicted decreased pinprick in the soft tissue of 
the L5 dermatome on the right hand side, and that deep tendon 
reflexes were 2+ throughout.  

On August 15, 1996, the veteran was admitted to St. 
Alphonsus, where Dr. Zimmerman performed hemilaminectomies at 
L5 and L4 with removal of a synovial cyst, an escharectomy, 
microdiskectomies at L4-5 and L5-S1, and dural packing.  The 
preoperative diagnosis listed in the report was rule out 
recurrent L4-5, L5-S1 disc protrusion, and the postoperative 
diagnosis was the same, but included meningocele plus a 
synovial cyst.  

The veteran was seen by Dr. Zimmerman for follow-up 
examination in August , September, and October 1996.  In 
August, his leg symptomatology appeared top be minimizing; in 
September he was doing much better in his overall 
flexibility; and in October he reported feeling very well, 
and denied numbness, tingling, pain, and weakness in either 
leg.  He did report mild intermittent low back pain and 
occasional spasm.  

Another VA examination was accomplished in November 1996, the 
report of which documents the veteran's history of low back 
pain subsequent to an injury sustained while in the military, 
as well as the July 1996 motor vehicle accident and the two 
surgical procedures.  It is noted that the veteran's current 
comfort level allows him to operate a car for two hours with 
increased pain and stiffness in the back with increasing 
right lower extremity symptoms, and to walk for thirty 
minutes associated with low back pain.  The veteran related 
that he currently experiences low back pain that radiates to 
the buttock, groin, and thigh on the right, and that there 
was also some left side discomfort.  He noted that the June 
1995 surgery was helpful, but that he had a gradual return of 
symptoms, ultimately leading to the August 1996 surgery 
following the July 1996 motor vehicle accident.  The veteran 
noted that this second surgery was also somewhat helpful.  

Objective findings included that the veteran walked with a 
limp which he attributed to back pain, and that back motion 
allowed flexion to 30 degrees and extension to 5 degrees; 
rotation was "10/15" and lateral bending "10/10."  Pain 
and guarding with these movements was noted, as well as 
stiffness.  Reflexes were normal at the knees and ankles.  
The examiner found that the veteran's continuing low back 
symptoms were rather bothersome and diagnosed them as post 
disc excision syndrome, involving chronic muscular strain, 
superimposed and postoperative degenerative instability, and 
evidence of some moderate continuing nerve root irritation.  

The examiner, who reviewed the claims folder, was of the 
opinion that 60 percent of the veteran's low back difficulty 
was related to service and the first surgical procedure, and 
that 40 percent of his present symptoms represented a 
worsening related to the July 1996 injury (the motor vehicle 
accident) and the recent surgery.  The examiner further 
commented that the veteran would experience some impairment 
of function during episodes of pain and heavy use, and that 
the additional range of motion loss during such episodes 
would be minimal, or about 5 degrees.  The examiner 
characterized the veteran's loss of motion found on 
examination as "severe."

The veteran was again seen by Dr. Zimmerman for follow-up 
examination in  December 1996 and March 1997.  In December 
1996, it was noted that the veteran was doing quite well, and 
had limited his lifting at work to fifty pounds.  In March 
1997, he was noted to be having continued difficulty with his 
low back.  

Another VA spine examination was accomplished in June 1998, 
the report of which indicates that the examiner reviewed the 
claims folder (including all X-rays) and documented the 
history of the veteran's low back disability.  During this 
examination, the veteran reported that he continued to have 
low back pain and some right leg pain, and that he is able to 
stand for two hours and sit for one hour.  He noted that he 
currently worked forty hours per week and has a lifting 
restriction of thirty pounds.  

Objective findings included that the veteran stood erect but 
that his gait was symmetrical, that there was no evidence of 
kyphosis or scoliosis, nor was there evidence of hypertrophy 
of muscle spasm about the back.  It was noted that the 
veteran did not report back pain but diffuse pain about the 
right hip, extending from the sacroiliac joints down 
superficially into the buttocks and into the sciatic notches.  
The examiner noted that the veteran did not report pain with 
light touch or percussion.  The veteran did limit his back 
range of motion actively; 20 degrees in flexion and 0 degrees 
in extension were found, with 10 degrees of lateral bending 
bilaterally.  Thoracolumbar rotation was 20 degrees 
bilaterally.  

Seated straight leg raising was negative to 90 degrees, and 
the examiner further noted that the veteran was able to sit 
upright with his legs outstretched in front of him, and there 
was no hypertrophy or spasm.  The examiner noted that these 
findings conflicted with the veteran's active range of 
motion.   

Further objective findings included that reflexes with 
reinforcement, patellar jerks and ankle jerks, were 2+/4+ 
bilaterally, and that sensation was reduced over the entire 
right lower limb below the knee.  

The examiner diagnosed the veteran with chronic low back 
pain, stemming from the service; status post L4-5 disc bulges 
documented at the time of the 1995 surgery; acute aggravation 
of the pre-existing condition as a result of the July 1996 
motor vehicle accident, resulting in a laminectomy, L4-5, L5-
S1, with diskectomy, excision of synovial cyst, and 
escharectomy; significant functional pain behaviors, 
"manifested by loss of active motion while passively [the 
veteran] can sit upright with [his] back flexed easily to 90 
degrees whereas volitionally he only flexes [to] 20 
degrees."  

Among other things, the examiner commented that the veteran 
does suffer from intervertebral disc syndrome due to the 
service-connected postoperative lumbosacral strain, with 
associated mild symptoms.  The examiner noted that there was 
no evidence of sciatic neuropathy, and no evidence of pain 
characteristic of a sciatica.  The examiner also noted that 
there was no demonstrable muscle spasm, including on extreme 
forward flexion, and reflexes were symmetrical.  Further, the 
examiner noted that there was no characteristic pain on 
motion during the examination; in general, back pain was 
characterized as being mild.  Finally, it is noted that the 
examiner was essentially unable to differentiate the symptoms 
of impairment associated with the inservice injury from those 
associated with the July 1996 motor vehicle accident.  


I. Entitlement to an increased rating  prior to July 23, 1996 
for post-operative lumbosacral strain.

The veteran and his representative contend, in substance, 
that an effective date earlier than July 23, 1996, for the 
grant of an increased disability rating for the veteran's 
service connected postoperative lumbosacral strain is 
warranted.  They essentially contend that a disability 
evaluation higher than 10 percent should be effective from 
October 1992, the date the claim for such an increase was 
filed.  In this regard, the Board notes that the governing 
legal criteria provide that the effective date of an award 
based on a claim for an increase in disability compensation 
is the earliest date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400(o)(1) (1998). 

The Board notes that disability evaluations are determined by 
the application of a schedule of ratings which is based on 
the average impairment of earning capacity. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (1998).

The Board notes that during the relevant time period (i.e. 
prior to receipt of the claim for increase through July 23, 
1996) the veteran's service connected lumbosacral strain was 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
contemplates lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation under this code requires 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation is provided under this code for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with arthritic changes, narrowing or 
irregularity of the joint spaces, or some of these findings 
with abnormal mobility on forced motion.

The Board notes that this disability could also have been 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5292, for 
limitation of lumbar spine motion.  Under this code, slight 
limitation of motion of the lumbar spine is rated at 10 
percent.  A 20 percent rating is warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
evaluation for severe limitation of motion.  

Further, this disability could also have been rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under this code, a 
10 percent evaluation is warranted for mild intervertebral 
disc syndrome, while a 20 percent evaluation contemplates 
moderate intervertebral disc syndrome characterized by 
recurring attacks.  A 40 percent evaluation under this code 
contemplates severe intervertebral disc syndrome 
characterized by recurring attacks with intermittent relief.  

Taking into account the relevant medical evidence set out 
above, and resolving all doubt in the veteran's favor, the 
Board finds that an effective date of June 25, 1993, for a 20 
percent disability rating for the veteran's service connected 
postoperative lumbosacral strain, is warranted.  The Board 
notes that on that date, as noted above, the veteran was seen 
complaining of low back pain and range of motion studies 
could not be conducted due to this pain.  After treatment on 
June 25th, it appears that some (a "minimum increase") 
motion was elicited, and the veteran could flex only to 45 
degrees when he was again seen on an outpatient basis on July 
20, 1993.  Such evidence is consistent with a 20 percent 
evaluation under Diagnostic Code 5292, moderate limitation of 
motion, from the date when range of motion was first shown to 
be more limited than "slightly" limited.  In other words, 
it is reasonable to assume that that low back range of motion 
was moderately limited on June 25, 1993, and thereafter.  

The Board finds that the relevant evidence does not 
demonstrate that a higher evaluation than 10 percent is 
warranted prior to June 25, 1993, or than a evaluation higher 
than 20 percent is warranted thereafter (the evaluation 
assigned subsequent to July 23, 1996 will be discussed 
below).  Regarding the period prior to June 25, 1993, it is 
noted that in April 1993 the veteran could flex his low back 
to 90 degrees and extend to 30 degrees, with no pain 
elicited; and the only relevant record prior to that date 
shows, essentially, that the veteran complained of low back 
pain.  

Regarding the period subsequent to that date (and prior to 
July 23, 1996), it is noted that the evidence does not 
demonstrate that the veteran's lumbosacral strain was 
manifested by listing of the whole spine to the opposite 
side, marked limitation of forward bending in a standing 
position, loss of lateral motion with arthritic changes, 
narrowing or irregularity of the joint spaces, or some of 
these findings with abnormal mobility on forced motion, as 
would be required for a 40 percent rating under Diagnostic 
Code 5295, or that it amounted to a severe intervertebral 
disc syndrome characterized by recurring attacks with 
intermittent relief as required for a 40 percent rating under 
Diagnostic Code 5293.  Further, it has not been shown that 
low back motion was severely limited, as required for a 40 
percent disability evaluation under Diagnostic Code 5292. 

The Board does note that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter the 
Court) has expounded on the necessary evidence required for a 
full evaluation of orthopedic disabilities when evaluating 
increased rating claims for orthopedic disabilities.  In the 
case of DeLuca v. Brown, 8 Vet.App. 202 (1996), the Court 
held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 (1998) or 38 C.F.R. § 4.45 (1998).  
It was also held that the provisions of 38 C.F.R. § 4.14 
(1998) (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.  

In the instant case, the Board has certainly considered the 
pain associated with the veteran's lumbosacral strain in 
rating this disability prior to July 23, 1996.  However, the 
medical evidence does not demonstrate that pain on motion was 
as such to warrant any more than a 10 percent rating for this 
disability, under 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, or 5295, prior to June 25, 1993, or higher than 20 
percent from that date until July 23, 1996 (again the 
evaluation assigned subsequent to that date will be discussed 
below).  

In sum, the Board points out that since the veteran's claim 
for entitlement to an increased evaluation for his service-
connected lumbosacral strain was filed, this disability was 
not shown to be more than 10 percent disabling until June 25, 
1993.  On that date, when resolving all doubt in favor of the 
veteran, it was shown to be 20 percent disabling.  As such, 
the assignment of such date for the establishment of the 20 
percent disability rating for this disability is appropriate.  
38 C.F.R. § 3.400(o)(1) (1998). 


II.  Entitlement to an increased rating for service-connected 
post-operative lumbosacral strain subsequent to July 23, 
1996.  

It is also essentially maintained that the 20 percent 
disability evaluation currently assigned to the veteran's 
postoperative lumbosacral strain is not adequate.  In this 
regard, it is again pointed out that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity 
(38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § Part 4), that 
separate diagnostic codes identify the various disabilities, 
and that the governing regulations provide that the higher of 
two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating (otherwise, 
the lower rating is assigned 38 C.F.R. § 4.7 (1998)).

The Board has reviewed this claim in light of the history of 
the disability since its onset; however, where, as in this 
case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The Board notes that, currently, the veteran's service 
connected postoperative lumbosacral strain is rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293-5295 (1998).  As noted above, a 20 percent rating under 
Diagnostic Code 5293 contemplates a moderate intervertebral 
disc syndrome with recurring attacks, and a 40 percent 
evaluation under this code contemplates severe intervertebral 
disc syndrome characterized by recurring attacks with 
intermittent relief.  

Under Diagnostic Code 5295 (lumbosacral strain), a 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position, and a 40 percent evaluation is provided under this 
code for severe lumbosacral strain with listing of the whole 
spine to the opposite side, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
arthritic changes, narrowing or irregularity of the joint 
spaces, or some of these findings with abnormal mobility on 
forced motion.

As noted, this disability could also be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1998), for limitation of 
lumbar spine motion.  Under this code, a 20 percent rating is 
warranted for moderate limitation of motion of the lumbar 
spine, and a 40 percent evaluation for severe limitation of 
motion.  

Taking into account the medical evidence set out above, and 
again resolving all doubt in favor of the veteran, the Board 
finds that a disability rating of 40 percent is warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292 for the 
veteran's service connected postoperative lumbosacral strain 
from July 23, 1996.  The Board notes that the most recent 
medical evidence - specifically, the November 1996 and June 
1998 VA examination reports - indicated that the veteran's 
low back disability is manifested by a severe limitation of 
motion, and it is reasonable to assume that such has been the 
case since the July 1996 motor vehicle accident.  

The Board points out that a 40 percent rating under 
Diagnostic Code 5292 is the highest available under this 
code, and notes that it has considered a 60 percent 
evaluation for the veteran's service-connected postoperative 
lumbosacral strain under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1998).  However, while he has been diagnosed with 
intervertebral disc syndrome, the evidence does not 
demonstrate that this syndrome is severe, much less 
pronounced.  In fact, sciatic neuropathy was specifically not 
found during the most recent VA examination. 

Finally, the Board notes that the recent evidence 
demonstrates that the veteran suffers from pain related to 
his low back disability.  In this regard, the Board again 
notes that the Court has held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45, and that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups. DeLuca.

In the instant case, the Board has certainly considered the 
pain associated with the veteran's knee disabilities in 
rating these disabilities.  In this regard, it is noted that 
the veteran low back is severely limited in motion due to 
pain, as noted in the June 1998 VA examination report, as he 
was able to flex to 90 degrees passively but only to 20 
degrees actively due to pain.  Further, pain was noted to 
contribute to the limitation of motion elicited during 
studies conducted during the November 1996 examination.  
Clearly, the medical evidence does not demonstrate that pain 
on motion is as such to warrant any more than the 40 percent 
rating for the postoperative lumbosacral strain from July 23, 
1996, under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).

In sum, an increased evaluation above of 40 percent 
evaluation is warranted for the veteran's service-connected 
postoperative lumbosacral strain from July 23, 1996.  


ORDER

A 20 percent rating for the veteran's service connected 
lumbosacral strain is granted, effective June 25, 1993.  

Entitlement to a 40 percent disability rating is granted for 
the veteran's service-connected postoperative lumbosacral 
strain effective July 23, 1996.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

